Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 25, 2022

The Court of Appeals hereby passes the following order:

A22A0781. TRAVIS D. HODGES v. THE STATE.

      In June 2002, Travis D. Hodges pled guilty to three counts of armed robbery.
Since his conviction, Hodges has filed multiple pro se motions in the trial court
challenging his plea and sentence, along with several appeals in this Court.1 In 2017,
Hodges filed a motion for out-of-time appeal, asserting, in part, that his plea was not
knowingly and voluntarily given. The trial court denied the motion, and Hodges
appealed. We affirmed, determining that it was apparent from the record that
Hodges’s allegations regarding the validity of his guilty plea lacked merit, so the trial
court did not err in denying his motion for out-of-time appeal. See Case No.
A18A0168 (Jun. 26, 2018). In October 2021, Hodges filed in the trial court a “motion
to vacate sentence and conviction,” again arguing that his plea was not knowingly
and voluntarily given. The court construed the filing as a motion to withdraw
Hodges’s guilty plea and denied the motion. Hodges filed this appeal.
      Hodges is barred from seeking review of the trial court’s order denying his
motion to withdraw his guilty plea because he has already raised this issue in a
previous appeal, Case No. A18A0168. See Ross v. State, 310 Ga. App. 326, 327 (713



      1
       Many of his appeals have been dismissed. See Case Nos. A16A2083 (Aug.
2, 2016), A17A1125 (Feb. 22, 2017), A21A0485 (Nov. 23, 2020).
SE2d 438) (2011) (dismissal of previous appeal “constitutes binding law of the case”
and precludes appellate review of issues raised in previous appeal). See also Echols
v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that the same
issue cannot be relitigated ad infinitum.”). Accordingly, this appeal is hereby
DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/25/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.